O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:MNEIDELL@OLSHANLAW.COM DIRECT DIAL:212.451.2230 August 15, 2013 VIA EDGAR AND ELECTRONIC MAIL Loan Lauren P. Nguyen, Esq. Special Counsel United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Biglari Holdings Inc. Amendment No. 3 to Registration Statement on Form S-3 Filed July 19, 2013 File No. 333-186452 and Documents Incorporated by Reference File No. 000-08445 Dear Ms. Nguyen: On behalf of Biglari Holdings Inc. (the “Company” or “Biglari Holdings”), transmitted herewith is Amendment No. 4 (“Amendment No. 4”) to the above-referenced Registration Statement on Form S-3 (the “Registration Statement”).We acknowledge receipt of the letter of comment dated August 15, 2013 from the Staff (the “Comment Letter”) of the Securities and Exchange Commission (the “SEC”) with regard to the above-referenced matter.We have reviewed the Comment Letter with Biglari Holdings Inc. (the “Company” or “Biglari Holdings”) and provide the following response on its behalf.The page reference below is to the EDGAR version of Amendment No. 4 filed with the SEC on the date hereof. Recent Developments, page 12 Derivative Litigation, page 14 1. Please revise to disclose the specific claims and relief sought related to this offering.Refer to Item 103 of Regulation S-K. The Company has revised the Registration Statement in response to this comment (see page 14). O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM August 15, 2013 Page 2 ***** The Staff is invited to contact the undersigned with any comments or questions it may have. We would appreciate your prompt advice as to whether the Staff has any further comments. Sincerely, /s/ Michael R. Neidell Michael R. Neidell
